              Case 8:20-cv-00790-TDC Document 1 Filed 03/25/20 Page 1 of 5




1                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
2
                                    GREENBELT DIVISION
3
     NGOZI IHEOMA,                                   )
4    3913 Rolling Paddock Drive                      )
     Upper Marlboro, MD 20722                        )   Civil Action No. ___________
5         Prince George’s County                     )
                                                     )
6                       Plaintiff,                   )   PLAINTIFF’S COMPLAINT FOR
                                                     )   DAMAGES
7                         – vs –                     )
                                                     )
8
     SILVERMAN THEOLOGOU, LLP,                       )   JURY TRIAL REQUESTED
9
     11200 Rockville Pike #520                       )
     North Bethesda, MD 20852                        )
10         Montgomery County                         )
                                                     )
11                      Defendant.                   )

12

13                                           COMPLAINT
14
           NOW COMES Plaintiff, NGOZI IHEOMA (“Plaintiff”), through her attorneys, hereby
15
     alleges the following against Defendant, SILVERMAN THEOLOGOU, LLP (“Defendant”):
16
                                         Nature of the Action
17
        1. This action is brought by Plaintiff pursuant to the Fair Debt Collection Practices Act, 15
18
            U.S.C. § 1692 et seq. (“FDCPA”).
19
                                                 Parties
20
        2. Plaintiff is a natural person residing in Prince George’s County, in the City of Upper
21
            Marlboro, in the State of Maryland and is otherwise sui juris.
22
        3. Plaintiff is allegedly obligated to pay a debt and is a consumer as defined by 15 U.S.C. §
23
            1692a(3).
24
        4. Defendant is a corporation conducting business in the state of Maryland and has its
25
            principal place of business in North Bethesda, Maryland.

                                                   -1-

                                        PLAINTIFF’S COMPLAINT
           Case 8:20-cv-00790-TDC Document 1 Filed 03/25/20 Page 2 of 5




1    5. Defendant is a debt collector as defined by 15 U.S.C. § 1692a(6), and sought to collect a

2       consumer debt from Plaintiff.

3    6. Defendant acted though its agents, employees, officers, members, directors, heirs,

4
        successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers.

                                      Jurisdiction and Venue
5
     7. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such
6
        actions may be brought and heard before “any appropriate United States district court
7
        without regard to the amount in controversy.”
8
     8. Because Defendant conducts business in Maryland, personal jurisdiction is established.
9
     9. Venue is proper in the United States District Court for Maryland pursuant to 28 U.S.C §
10
        1391(b) because Plaintiff resides within this District and a substantial part of the events or
11
        omissions giving rise to the herein claims occurred within this District.
12
                                        Factual Allegations
13
     10. On or around September 16, 2019, Defendant’s female representative placed a collection
14      call to Plaintiff seeking and demanding payment for an alleged consumer debt.
15   11. Plaintiff’s alleged debt arises from transactions for personal, family, and household
16      purposes.
17   12. Defendant called Plaintiff’s telephone number at (202) XXX-8594.

18   13. On or around September 16, 2019, Defendant left a voicemail on Plaintiff’s answering

19      machine.

20   14. In the voicemail message, Defendant failed to meaningfully disclose the company’s name,

21
        the nature of the call or state that the call was from a debt collector.

     15. In the voicemail message, Defendant directed Plaintiff to call back telephone number
22
        (301) 468-4990, which is a number that belongs to Defendant.
23
     16. In the voicemail message, Defendant failed to disclose the purpose of its call was to collect
24
        a debt allegedly owed by Plaintiff.
25


                                                 -2-

                                      PLAINTIFF’S COMPLAINT
           Case 8:20-cv-00790-TDC Document 1 Filed 03/25/20 Page 3 of 5




1    17. On or around September 16, 2019, Plaintiff returned Defendant’s phone call and spoke

2       with a female representative. In this conversation Defendant failed to disclose it was a

3       debt collector.

4
     18. In the conversation, Defendant also failed to notify Plaintiff of her right to dispute the debt

        in writing within thirty days. Neither did Defendant notify Plaintiff of this right within
5
        five days of September 16, 2019.
6
     19. Defendant is engaging in conduct the natural consequence of which is to harass, oppress,
7
        and abuse Plaintiff in connection with attempting to collect on a debt by failing to
8
        meaningfully disclose its identity in phone calls.
9
     20. Defendant is also using false, deceptive and misleading means in connection with
10
        attempting to collect a debt by not identifying the purpose of its phone calls or that they
11
        are an attempt to collect a debt.
12
                                   FIRST CAUSE OF ACTION
13
              DEFENDANT VIOLATED THE FDCPA 15 U.S.C. § 1692 et seq.
14   21. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
15      forth above at Paragraphs 1-20.
16   22. Defendant’s violations of the FDCPA include, but are not limited to, the following:
17       a. Defendant violated §1692(d) of the FDCPA by engaging in conduct of which the

18           natural result is the abuse and harassment of the Plaintiff;

19       b. Defendant violated §1692(d)(6) of the FDCPA by placing a telephone call without

20           meaningfully disclosing its identity;

21
         c. Defendant violated §1692(e) of the FDCPA by any other false, deceptive, or

             misleading representation or means in connection with the debt collection;
22
         d. Defendant violated §1692(e)(11) of the FDCPA by failing to contain the
23
             warning: This is an attempt to collect a debt… communication is from a debt
24
             collector; and
25


                                                  -3-

                                      PLAINTIFF’S COMPLAINT
               Case 8:20-cv-00790-TDC Document 1 Filed 03/25/20 Page 4 of 5




1            e. Defendant violated §1692(g)(a) of the FDCPA by failing to inform Plaintiff, in the

2                 first communication or within five (5) days, of her ability to dispute the debt and

3                 obtain a validation of the debt.

4
                                          PRAYER FOR RELIEF

            WHEREFORE, Plaintiff prays that judgment be entered against Defendant for the
5
     following:
6
                                        FIRST CAUSE OF ACTION
7
         23. Statutory damages of $1000.00 pursuant to 15 U.S.C. § 1692k;
8
         24. Reasonable attorneys’ fees, costs pursuant to 15 U.S.C. § 1692k; and
9
         25. Awarding such other and further relief as may be just, proper and equitable.
10
                                          JURY TRIAL DEMAND
11
         26. Plaintiff demands a jury trial on all issues so triable.
12

13
                                                     RESPECTFULLY SUBMITTED,
14

15
            Dated: March 25, 2020                    By: /s/ Anitra Ash-Shakoor
16
                                                     Anitra Ash-Shakoor, Esquire
                                                     (Federal Bar No. 18701)
17                                                   Attorney for Plaintiff Ngozi Iheoma
                                                     Capital Justice Attorneys, LLP
18                                                   1325 G Street NW, Suite 500
                                                     Washington, DC 20005
19                                                   Tel: (202) 465-0888
                                                     Fax: (202) 827-0089
20                                                   Email: a.ashshakoor@capitaljustice.com
21

22
                                                     James A. Sellers, II
                                                     (Pro hac vice application to follow)
23                                                   Attorney for Plaintiff Ngozi Iheoma
                                                     The Law Offices of Jeffrey Lohman, P.C.
24                                                   28544 Old Town Front Street, Suite 201
                                                     Temecula, CA 92590
25                                                   Tel: (657) 363-4699
                                                     Fax: (657) 363-6611

                                                       -4-

                                           PLAINTIFF’S COMPLAINT
     Case 8:20-cv-00790-TDC Document 1 Filed 03/25/20 Page 5 of 5



                                Email: jamess@jlohman.com
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                  -5-

                         PLAINTIFF’S COMPLAINT
